                                       UNITED STATES DISTRICT COURT
                                           DISTRICT OF MARYLAND
         CHAMBERS OF                                                                      101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                               BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                   (410) 962-7780
                                                                                               Fax (410) 962-1812


                                                             January 22, 2019

     LETTER TO THE PARTIES

               RE:      Mira M. v. Commissioner, Social Security Administration;1
                        Civil No. SAG-17-2333

     Dear Plaintiff and Counsel:

             On August 15, 2017, Plaintiff Mira M., who now appears pro se following the
     withdrawal of her attorney, petitioned this Court to review the Social Security Administration’s
     (“SSA’s”) final decision to deny her claim for Supplemental Security Income. ECF 1. I have
     considered the SSA’s Motion for Summary Judgment, in addition to arguments made by
     Plaintiff’s prior representatives during and following her administrative hearing, and a medical
     opinion Plaintiff filed with this Court.2 ECF 24, 26. I find that no hearing is necessary. See Loc.
     R. 105.6 (D. Md. 2018). This Court must uphold the decision of the Agency if it is supported by
     substantial evidence and if the Agency employed proper legal standards. See 42 U.S.C.
     §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that standard, I
     will grant the SSA’s motion, and affirm the SSA’s judgment pursuant to sentence four of 42
     U.S.C. § 405(g). This letter explains my rationale.

             Plaintiff protectively filed her claim for benefits on February 28, 2013, originally alleging
     a disability onset date of November 1, 2010.3 Tr. 156-64. Her claim was denied initially and on
     reconsideration. Tr. 95-98, 102-03. A hearing, at which Plaintiff was accompanied by a
     representative, was held on April 20, 2016, before an Administrative Law Judge (“ALJ”). Tr. 45-
     60. Following that hearing, the ALJ determined that Plaintiff was not disabled within the
     meaning of the Social Security Act during the relevant time frame. Tr. 22-38. The Appeals
     Council denied Plaintiff’s request for review, Tr. 1-5, so the ALJ’s decision constitutes the final,
     reviewable decision of the SSA.


     1
      Currently, the position of Commissioner of the Social Security Administration is vacant, and most duties
     are fulfilled by Nancy A. Berryhill, Deputy Commissioner for Operations, performing the duties and
     functions not reserved to the Commissioner of Social Security.
     2
      After the SSA filed its motion, the Clerk’s Office sent a Rule 12/56 letter to Plaintiff, advising her of the
     potential consequences of failing to oppose the dispositive motion. ECF 25. Plaintiff did not file a
     formal response, despite extensions of time to permit Plaintiff to find counsel or to submit documentation.
     ECF 22, 27. As noted above, however, Plaintiff filed one new medical opinion as an attachment to a
     motion for extension of time. ECF 26.
     3
         At the hearing, Plaintiff amended her alleged onset date to May 1, 2012. Tr. 48, 74.
Mira M. v. Commissioner, Social Security Administration
Civil No. SAG-17-2333
January 22, 2019
Page 2

       The ALJ found that Plaintiff suffered from the severe impairments of “high blood
pressure, bipolar disorder, anxiety disorder, depression, and post-traumatic stress disorder.” Tr.
24. Despite these impairments, the ALJ determined that Plaintiff retained the residual functional
capacity (“RFC”) to:

        perform light work as defined in 20 CFR 416.967(b) that is semi-skilled except
        she has the ability to frequently interact with supervisors and coworkers;
        occasionally interact with the general public; understand, remember, and carry out
        instructions which are for simple and repetitive tasks frequently; and perform
        work that does not require satisfaction of production pace.

Tr. 26. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Plaintiff could perform jobs existing in significant numbers in the national economy. Tr. 37-38.
Accordingly, the ALJ concluded that Plaintiff was not disabled. Tr. 38.

        I have carefully reviewed the ALJ’s opinion and the entire record. See Elam v. Barnhart,
386 F. Supp. 2d 746, 753 (E.D. Tex. 2005) (mapping an analytical framework for judicial review
of a pro se action challenging an adverse administrative decision, including: (1) examining
whether the SSA’s decision generally comports with regulations, (2) reviewing the ALJ’s critical
findings for compliance with the law, and (3) determining from the evidentiary record whether
substantial evidence supports the ALJ’s findings). I note that the record contains a substantive
letter Plaintiff’s prior representative sent to the Appeals Council requesting review of the ALJ’s
decision, and I have reviewed the letter’s contents.4 Tr. 255-57. For the reasons described below,
substantial evidence supports the ALJ’s decision.

        The ALJ proceeded in accordance with applicable law at all five steps of the sequential
evaluation. The ALJ ruled in Plaintiff’s favor at step one, and determined that she had not
engaged in substantial gainful activity since her alleged onset date. Tr. 24; see 20 C.F.R.
§ 416.920(a)(4)(i). At step two, the ALJ then considered the severity of each of the impairments
that Plaintiff claimed prevented her from working. See Tr. 24; 20 C.F.R. § 416.920(a)(4)(ii).
After finding several of Plaintiff’s impairments to be severe, Tr. 24, the ALJ continued with the
sequential evaluation and considered, in assessing Plaintiff’s RFC, the extent to which her
impairments limited her ability to work.

        At step three, the ALJ determined that Plaintiff’s impairments did not meet or medically
equal the criteria of any listings. Tr. 25-26. In particular, the ALJ identified and considered
Listings 12.04 (affective disorders), and 12.06 (anxiety related disorders). Tr. 25. With respect
to each listing, the ALJ cited to the evidence of record and explained that Plaintiff met neither
the “paragraph B,” nor “paragraph C” criteria of the mental health listings, as in effect at the time
of the ALJ’s decision. Tr. 25-26. I have carefully reviewed the record, and I agree that no
listings are met in this case.

4
  The representative’s letter focused on the ALJ’s evaluation of the opinion evidence and alleged failure
to conduct a function by function analysis before determining Plaintiff’s RFC. Tr. 255-57.
Mira M. v. Commissioner, Social Security Administration
Civil No. SAG-17-2333
January 22, 2019
Page 3

        In considering Plaintiff’s RFC, the ALJ summarized her subjective complaints from her
hearing testimony as part of an extensive and detailed review of her medical records. Tr. 27-34.
The ALJ noted, among other findings, that Plaintiff’s activities of daily living, as determined by
her own subjective statements, were inconsistent with a disabling level of impairments, that
Plaintiff failed to exhaust treatment options suggested by her treating physician and was non-
compliant with taking her prescribed medications, and that Plaintiff’s credibility was undermined
because she made inconsistent statements regarding the reason she was “let go” from her job.
Tr. 34. The ALJ reviewed the specific medical evidence supporting those assessments. Id. The
ALJ then provided an extensive analysis of the medical opinion evidence, and assigned varying
degrees of weight to all of the opinions. Tr. 35-36.

        In particular, the letter that Plaintiff’s prior representative sent to the Appeals Council
objected to the ALJ’s evaluation of the opinions of Plaintiff’s treating physician, Dr. Catalano,
the State consultative examiner, Dr. Kannan, and the assessments of the Disability Determination
Services (“DDS”) at the initial and reconsideration levels. Tr. 255-256. Dr. Catalano filled out a
“Multiple Impairment Questionnaire” in January, 2014, and indicated, in part, that Plaintiff’s
primary symptoms were fatigue, depression, palpitations, and dizziness, Tr. 796, that Plaintiff
could only stand or walk for two hours of the work-day, Tr. 797, that she could never lift over 10
to 20 pounds, see Tr. 798 (opining that Plaintiff could never lift 10 to 20 pounds, but then stating
that Plaintiff was significantly limited only in “[l]ifting weights over 20 pounds,”), and that she
was not able to push, pull, kneel, bend, or stoop, Tr. 801. Dr. Catalano wrote that her opinion
was based on “BP readings in office [and] [c]ardiology notes.” Tr. 795. The ALJ assigned Dr.
Catalano’s opinion little weight because she “apparently relied quite heavily on the subjective
report of symptoms and limitations provided by the claimant . . . the opinion expressed [was]
quite conclusory, providing very little explanation of the evidence relied on in forming that
opinion and appears to rest, at least in part, on an assessment of impairments outside the doctor’s
area of expertise.” Tr. 36. The ALJ included an extensive review of Dr. Catalano’s treatment
notes and opinion. Tr. 27, 32-33, 36. The ALJ discussed Dr. Catalano’s notes that Plaintiff’s
blood pressure and supraventricular tachycardia were “well controlled” on medication, that her
“prognosis was good as long as she continued her medications and avoided stimulants,” and that
Plaintiff’s head and neck pain “could be managed by exercise, proper work habits, and pain
medications.” Tr. 32. Furthermore, it bears noting that at the hearing, Plaintiff’s representative
stated that Plaintiff’s case for disability rested only with limitations caused by her mental
impairments and stated that “[p]hysically is not where her limitations are . . . moving forward, it
will be the bipolar, the depression and anxiety.” Tr. 48.

         The ALJ assigned Dr. Kannan’s opinion significant weight, because it was “consistent
with a longitudinal review of the evidence of record.” Tr. 36. The ALJ also assigned significant
weight to the DDS assessments, because they were “consistent with the credible evidence of
record,” although the ALJ noted that subsequent evidence supported greater limitations with
regards to Plaintiff’s ability to maintain concentration, persistence, or pace. See Tr. 35, 66-67,
83. While the ALJ did not provide an explanation for finding greater limitations in Plaintiff’s
lifting ability than those found by Dr. Kannan or the DDS reconsideration opinion, see Tr. 85,
Mira M. v. Commissioner, Social Security Administration
Civil No. SAG-17-2333
January 22, 2019
Page 4

992, any such error would be harmless, because it was to Plaintiff’s benefit that the ALJ included
a more restrictive RFC.

        Ultimately, my review of the ALJ’s decision is confined to whether substantial evidence,
in the record as it was reviewed by the ALJ, supports the decision and whether correct legal
standards were applied. Richardson v. Perales, 402 U.S. 389, 390 (1971). Even if there is other
evidence that may support Plaintiff’s position, I am not permitted to reweigh the evidence or to
substitute my own judgment for that of the ALJ. Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir.
1990). In considering the entire record, and the evidence outlined above, I find that the ALJ
supported his RFC determination and evaluation of the opinion evidence with substantial
evidence.

        At steps four and five, relying on the VE’s testimony, the ALJ determined that a person
with Plaintiff’s RFC could not perform her past relevant work, but could perform other jobs
existing in significant numbers in the national economy. Tr. 36-38. Because the VE testimony
constitutes substantial evidence to support the ALJ’s conclusion, the ALJ’s determination must
be affirmed.

       I have reviewed the medical opinion from Dr. Ghislaine Fougy, submitted by Plaintiff
along with her most recent motion for extension of time. ECF 26. This Court cannot consider
evidence that was not presented to the SSA, but is permitted, if appropriate, to remand a case for
consideration of new and material evidence pursuant to sentence six of 42 U.S.C. § 405(g).
Sentence six provides:

       The court may . . . at any time order additional evidence to be taken before the
       Commissioner of Social Security, but only upon a showing that there is new
       evidence which is material and that there is good cause for the failure to
       incorporate such evidence into the record in a prior proceeding.

42 U.S.C. § 405(g). When invoking sentence six, a court does not affirm or reverse the SSA’s
decision. Melkonyan v. Sullivan, 501 U.S. 89, 98 (1991). “Rather, the court remands because
new evidence has come to light that was not available to the claimant at the time of the
administrative proceeding and that evidence might have changed the outcome of the prior
proceeding.” Id. (citing Sullivan v. Finkelstein, 496 U.S. 617, 626 (1991)). The medical opinion
from Dr. Fougy does not meet either prong of that standard. Dr. Fougy’s treatment of Plaintiff
ranged from March 11, 2016 to July 17, 2018, and the ALJ’s opinion is dated July 13, 2016, so
only a few months of Dr. Fougy’s treatment overlapped with the period considered by the ALJ.
ECF 26 at 2; Tr. 38. Nevertheless, Plaintiff could have submitted an opinion from Dr. Fougy at
the time of the administrative proceeding, but did not. In the current posture, without any
treatment records from Dr. Fougy to corroborate the assertions in the opinion, the opinion would
not change the ALJ’s analysis, which was premised on specific record evidence contradicting Dr.
Fougy’s assertions.
Mira M. v. Commissioner, Social Security Administration
Civil No. SAG-17-2333
January 22, 2019
Page 5

       For the reasons set forth herein, Defendant’s Motion for Summary Judgment, ECF 24, is
GRANTED. The SSA’s judgment is AFFIRMED pursuant to sentence four of 42 U.S.C.
§ 405(g). The Clerk is directed to CLOSE this case.

        Despite the informal nature of this letter, it should be flagged as an opinion and docketed
as an order.

                                                 Sincerely yours,

                                                            /s/

                                                 Stephanie A. Gallagher
                                                 United States Magistrate Judge
